                                                                                         FILED
                                                                                2020 Feb-27 AM 11:50
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


LAZARO MARTINEZ QUINTANA,                    ]
                                             ]
      Petitioner,                            ]
                                             ]
v.                                           ]     Case No.: 2:19-cv-8045-ACA
                                             ]
UNITED STATES OF AMERICA,                    ]
                                             ]
      Respondent.                            ]

                          MEMORANDUM OPINION

      Before the court is Lazaro Martinez Quintana’s 28 U.S.C. § 2255 motion to

vacate, set aside, or correct sentence. (Docs. 1, 2). Mr. Quintana seeks the vacatur

of his guilty plea, conviction, and sentence based on ineffective assistance of

counsel. Because Mr. Quintana cannot establish that any deficiency on his trial

counsel’s part prejudiced him, the court WILL DENY his § 2255 motion.

I.    BACKGROUND

      Mr. Quintana is a Cuban citizen who came to the United States legally in

2012. (Doc. 8-1 at 2). In his § 2255 motion, he alleges without support that he was

admitted “as a political refugee fleeing his home country of Cuba.” (Doc. 2 at 1).

      In August 2018, a grand jury indicted Mr. Quintana on conspiracy to commit

access device fraud, in violation of 18 U.S.C. §§ 371, 1029(a)(1); access device

fraud, in violation of § 1029(a)(1); and possession of device-making equipment, in
violation of § 1029(a)(4). See United States v. Quintana, no. 2:18-cv-00414-ACA-

JEO-2, Doc. 1 (N.D. Ala. Aug. 29, 2018). 1 He entered a plea agreement, under

which he agreed to plead guilty to the conspiracy charge and the possession charge.

(Criminal Doc. 19 at 1). For its part, the government agreed to, among other things,

dismiss the charge of access device fraud. (Id. at 1, 5–6). The plea agreement

contained a factual proffer to which Mr. Quintana stipulated. (Id. at 3–4). Among

other facts, he agreed that the government had found his codefendant and him

responsible for a total of $69,464.88 in fraudulent transactions. (Id. at 4).

       In the plea agreement, Mr. Quintana “recognize[d] that pleading guilty may

have consequences with respect to his immigration status if he is not a citizen of the

United States. . . . [D]efendant understands that no one, including his attorney or the

district court, can predict to a certainty the effect of his conviction on [his]

immigration status.”       (Criminal Doc. 19 at 12).          However, he “nevertheless

affirm[ed] that he want[ed] to plead guilty regardless of any immigration

consequences that he plea [sic] may entail, even if the consequence is his automatic

removal from the United States.” (Id.).

       In connection with his guilty plea, Mr. Quintana executed a guilty plea advice

of rights certification. (Criminal Doc. 18). In that certification, he initialed that he



       1
        For the sake of brevity, the court will refer to docket entries in the criminal case as
“Criminal Doc. ___.”


                                              2
understood that “upon completion of any term of imprisonment, [he] may be

remanded to the custody of the United States Marshal for surrender to an authorized

Bureau of Immigration and Customs Enforcement [(“ICE”)] official for deportation

proceedings in accordance with the Immigration and Nationality Act.” (Id. at 8).

      At Mr. Quintana’s change of plea hearing, the court advised him that “if you

are determined not to be a citizen of the United States, you may be subject to

deportation because of the plea of guilty that you enter today.” (Criminal Doc. 40

at 10). Mr. Quintana stated that he understood. (Id.). After a colloquy with

Mr. Quintana, the court accepted his guilty plea and adjudged him guilty of the

conspiracy charge and the possession charge. (Id. at 20).

      At Mr. Quintana’s sentencing hearing, trial counsel stated: “He is a citizen of

Cuba. It’s my understanding that there will be an ICE detainer on him following his

execution [sic] of the instant sentence. As far as I know, the United States does not

deport to Cuba, so at some point he will be, I suppose, released from ICE

custody . . . .” (Criminal Doc. 41 at 5). The government, in turn, stated: “I did call

and speak with ICE, and they do plan to lodge a detainer once the conviction is in

place following the hearing. So I do anticipate that he will go into ICE custody for

a short period of time. But, again, as [trial counsel] stated, ICE does not deport

Cubans, so he will be released at some point.” (Id. at 10). At the conclusion of the

hearing, the court sentenced Mr. Quintana to twelve months and one day for each



                                          3
count, to be served concurrently. (Criminal Doc. 38 at 2). Mr. Quintana did not file

a direct appeal.

      As it turns out, trial counsel and the government’s statements during the

sentencing hearing that the United States does not remove Cuban citizens is

incorrect. On May 7, 2019, ICE arrested Mr. Quintana and recommended starting

removal proceedings on the basis that he had been convicted of an aggravated felony

and a crime involving moral turpitude under the Immigration and Nationality Act

(“INA”). (Doc. 8-1 at 2–3).

      Several months later, Mr. Quintana filed a petition for writ of error coram

nobis, under the All Writs Act, 28 U.S.C. § 1651(a). (Criminal Doc. 42). The court

issued an order to show cause, noting that because Mr. Quintana remained under a

sentence of supervised release, he had an alternative statutory remedy available to

him in the form of a motion to vacate sentence under 28 U.S.C. § 2255. (Criminal

Doc. 43). Mr. Quintana, through habeas counsel, moved the court to construe his

coram nobis petition as a § 2255 motion (criminal doc. 44), which the court did

(criminal doc. 45).

      In response to the § 2255 motion, the government submitted an affidavit by

trial counsel, who attests that before the change of plea hearing, he advised

“Mr. Quintana that entering a guilty plea to a felony offense could have immigration

consequences, up to and including deportation.” (Doc. 6-2 at 1). However, he also



                                         4
attests that he “did not expect Mr. Quintana to be deported to Cuba, and [he] did tell

Mr. Quintana that, to [his] knowledge, the United States did not deport Cuban

citizens to Cuba.” (Id.). The affidavit does not make clear when trial counsel told

Mr. Quintana that the United States did not remove Cuban citizens to Cuba. (See

id.). In his § 2255 motion, Mr. Quintana alleges that trial counsel made that

statement “prior to [Mr. Quintana] entering his guilty plea and again during his

sentencing hearing.” (Doc. 2 at 2).

II.    DISCUSSION

       In his § 2255 motion, Mr. Quintana makes one claim: that trial counsel

provided ineffective assistance by failing to properly advise him about the

immigration consequences of pleading guilty.                 (Doc. 2 at 3).         Specifically,

Mr. Quintana alleges that trial counsel performed deficiently by incorrectly advising

him that the United States does not remove Cuban citizens to Cuba, and that advice

prejudiced him by persuading him to enter a guilty plea instead of going to trial.2


       2
         Mr. Quintana also appears to argue that he could have negotiated for a plea agreement
requiring a sentence of less than one year and for a stipulation of a lower loss amount. (Doc. 2 at
7). With respect to the sentencing argument, although Mr. Quintana seems to assume that a
sentence of one year or less would make his conviction something other than an “aggravated
felony” for immigration purposes, the INA’s definition of “aggravated felony” does not
categorically require a sentence of over one year. Compare 8 U.S.C. § 1101(a)(43)(G) (specifically
defining a theft or burglary offense as an aggravated felony when it involves a term of
imprisonment of at least one year), with id. § 1101(a)(43)(M) (failing to provide any minimum
term of imprisonment before a crime involving fraud or deceit can be considered an aggravated
felony).

        As to the argument that he could have negotiated for a lower loss amount, it is not clear
that such a stipulation would prevent an immigration court from finding that his conviction was


                                                5
(Doc. 2 at 3–4). He states: “Had he known he would be subject to mandatory

detention and removal as a result of his entry of a guilty plea, he would not have

entered such plea under the terms and conditions set forth in the plea agreement

because of the dangers associated with being forced to return to Cuba.” (Id. at 3).

       Section 2255(b) requires the court to hold an evidentiary hearing “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.” A movant is “entitled to an evidentiary hearing if he alleges

facts that, if true, would entitle him to relief.” Winthrop-Redin v. United States, 767

F.3d 1210, 1216 (11th Cir. 2014). But “a district court need not hold a hearing if the

allegations are patently frivolous, based upon unsupported generalizations, or

affirmatively contradicted by the record.” Id. (quotation marks omitted).

       To prevail on a claim of ineffective assistance of counsel, Mr. Quintana must

demonstrate both that (1) his counsel’s performance fell below an objective standard

of reasonableness and that (2) he suffered prejudice because of that deficient

performance. Strickland v. Washington, 466 U.S. 668, 684–91 (1984). To establish

deficient performance, the movant “must show that counsel’s representation fell


for an aggravated felony. See Martin v. United States, No. 18-12643, 2020 WL 543343, at *4
(11th Cir. Feb. 4, 2020) (stating that the immigration court must determine whether a fraud offense
is an aggravated felony because part of that inquiry is whether the offense involves a loss to the
victims in excess of $10,000, and in doing so the immigration court may look at “‘the facts and
circumstances underlying an offender’s conviction’”) (quoting Nijhawan v. Holder, 557 U.S. 29,
38–40 (2009)). Even if the government stipulated to a loss amount under $10,000 for purposes of
sentencing, it is possible that an immigration court could find that the loss amount exceeded that
threshold, making the offense an aggravated felony.


                                                6
below an objective standard of reasonableness under prevailing professional norms.”

Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010). “Judicial scrutiny of counsel’s

performance must be highly deferential” and the court must presume “that counsel’s

conduct [fell] within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689. To establish prejudice, the movant “must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694.

      1. Deficient Performance

      Mr. Quintana has alleged facts that, if proved, would establish that his trial

counsel performed deficiently. The United States Supreme Court has specifically

addressed ineffective assistance claims arising from trial counsel’s advice about the

immigration consequences of a guilty plea. In Padilla v. Kentucky, 559 U.S. 356,

367 (2010), the Supreme Court held that trial counsel performs deficiently if he fails

to inform his client about the risk of removal. In addition, where “the terms of the

relevant immigration statute are succinct, clear, and explicit in defining the removal

consequences for [the defendant]’s conviction,” an attorney can “easily determine[ ]

that [the defendant’s] plea would make him eligible for deportation simply from

reading the text of the statute.” Id. at 368. In that situation, where the attorney

provides “false assurance that his conviction would not result in his removal from

this country,” the attorney has performed deficiently. See id. at 368–69.



                                          7
      But the Supreme Court acknowledged “[i]mmigration law can be complex,

and it is a legal specialty of its own. . . . When the law is not succinct and

straightforward . . . a criminal defense attorney need do no more than advise a

noncitizen client that pending criminal charges may carry a risk of adverse

immigration consequences.” Padilla, 559 U.S. at 369. Accordingly, deficient

performance based on failure to give correct advice about specific immigration

consequences occurs only when “the deportation consequence is truly clear.” Id.

      In Padilla, the movant had been convicted of transportation of a large amount

of marijuana. 559 U.S. at 359. Under the Immigration and Nationality Act, removal

is “presumptively mandatory,” id. at 369, for any alien who has been convicted of

violating any law “relating to a controlled substance . . . other than a single offense

involving possession for one’s own use of 30 grams or less of marijuana.” 8 U.S.C.

§ 1227(a)(2)(B)(i). Because the statute is so clear about the consequence of a

conviction for transportation of a large amount of marijuana, the Padilla Court held

that it was “not a hard case in which to find deficiency.” 559 U.S. at 368.

      The government responds that this court can deny Mr. Quintana’s motion on

the basis that he has not alleged facts that would establish deficient performance

because (1) trial counsel satisfied his duty to inform Mr. Quintana that he would

undergo immigration proceedings, despite his admittedly incorrect advice that the

proceedings would not result in removal; and (2) there is no evidence to suggest that



                                          8
trial counsel gave that incorrect advice before Mr. Quintana entered his guilty plea.

(Doc. 6 at 8, 11). Both of those arguments fail.

      The most closely analogous case that the court has been able to find is

Hernandez v. United States, 778 F.3d 1230 (11th Cir. 2015). In that case, the movant

had pleaded guilty to a controlled substances offense. Id. at 1231. At the sentencing

hearing—by necessity held after the change of plea hearing—trial counsel stated that

he had “informed [the defendant] that based on the information that I know in my

past experience with Cuban Defendants that generally immigration detainers are not

issued for Cuban Defendants and generally they are not deported back to Cuba.” Id.

at 1231–32. The Eleventh Circuit held that the defendant had “alleged facts that, if

true, would prove that his counsel’s advice was deficient,” particularly in light of the

fact that “[t]he record corroborates [his] allegation because his counsel stated on the

record that” in her experience the United States did not remove Cuban citizens to

Cuba. Id. at 1233–34.

      Here, as in Hernandez, trial counsel (and the prosecutor) stated on the record

that Mr. Quintana’s status as a Cuban citizen meant that he would not be removed.

Moreover, it appears that, as in the Hernandez case, at least one of the charges to

which Mr. Quintana agreed to plead guilty—the charge of conspiracy to commit

access device fraud—constitutes an aggravated felony under the INA, making

removal presumptively mandatory. See 8 U.S.C. § 1227(a)(2)(A)(iii); see also id.



                                           9
§ 1229b(a) (disallowing cancellation of removal for any alien convicted of an

aggravated felony).

      The court notes that the Eleventh Circuit has recently held that convictions for

access device fraud and aggravated identity theft were not clearly aggravated

felonies for purpose of a Padilla analysis. See Martin v. United States, 949 F.3d

662, 665, 668–69 (11th Cir. 2020).          This court finds the Martin decision

distinguishable.

      In Martin, the movant’s plea agreement contained a stipulation that the overall

loss from the scheme was more than $200,000. Martin, 949 F.3d at 666. But

although he had been charged with both substantive offenses and a conspiracy

offense, he pleaded guilty only to the substantive charges, which involved a smaller

loss amount. Id. at 665, 668. The Eleventh Circuit explained that, because the INA’s

definition of an aggravated felony for a fraud offense requires the offense to involve

a loss amount of more than $10,000, it was unclear whether an immigration court

would find that the movant’s convictions would qualify. Id. at 668. “[T]he total

fraud loss [of over $200,000] was not tethered to the conduct [the defendant] took

responsibility for at his plea” because he had not pleaded guilty to the conspiracy

charge, and an immigration court might find that the convictions for the substantive

offenses did not involve the requirement loss amount. Id. Thus, because of the

uncertainty of the immigration consequences for the guilty plea to those offenses,



                                         10
“counsel was required to advise [the movant] only that his pending criminal charges

may carry a risk of adverse immigration consequences,” which counsel had done.

Id. at 665, 668.

      Here, by contrast, Mr. Quintana pleaded guilty to conspiracy to commit access

device fraud, and he stipulated that the total loss amount was $69,464.88. (Criminal

Doc. 19 at 4). Thus, on its face, the offense to which Mr. Quintana was pleading

guilty was an aggravated felony under the INA. See 8 U.S.C. § 1101(a)(43)(M)(i)

(defining as aggravated felony as any offense that “involves fraud or deceit in which

the loss to the victim or victims exceeds $10,000”).

      And contrary to the government’s contention, the record does not conclusively

establish that counsel gave the incorrect advice about the effect of Mr. Quintana’s

citizenship only after Mr. Quintana already entered his guilty plea. Mr. Quintana

alleges that trial counsel made that statement before the change of plea hearing.

(Doc. 2 at 2). Trial counsel’s affidavit states only that at some point, he told

Mr. Quintana “that, to [his] knowledge, the United States did not deport Cuban

citizens to Cuba.” (Doc. 6-2 at 1). That is insufficient to refute Mr. Quintana’s

allegation.   Moreover, under Hernandez, it appears that counsel’s incorrect

statement about the immigration consequences at a sentencing hearing can warrant

an evidentiary hearing on this kind of ineffective-assistance claim, even in the




                                         11
absence of evidence establishing that counsel made a similar statement before the

movant pleaded guilty. Cf. Hernandez, 778 F.3d at 1231–32, 1233–34.

        Finally, the court notes that, to the extent that the government argues that the

other warnings given to Mr. Quintana about the immigration consequences of his

guilty plea cured any bad advice from trial counsel, such an argument relates to the

prejudice prong, not to the deficient performance prong.           Under Padilla and

Hernandez, Mr. Quintana has alleged facts that, if true, would establish his trial

counsel’s deficient performance in advising him that he could not be removed

because of his Cuban citizenship.

        2. Prejudice

        When challenging a guilty plea as invalid because of ineffective assistance,

the movant must demonstrate that “there is a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have insisted on going

to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). The Padilla decision did not

issue any holding about the prejudice prong, but stated that “to obtain relief on [an

ineffective-assistance claim involving a challenge to a guilty plea], a petitioner must

convince the court that a decision to reject the plea bargain would have been rational

under the circumstances.” 559 U.S. at 372, 374; see also Hernandez, 778 F.3d at

1234.




                                           12
      The Supreme Court has acknowledged on several occasions that “preserving

the client’s right to remain in the United States may be more important to the client

than any potential jail sentence.” Padilla, 559 U.S. at 368 (alteration omitted)

(quoting INS v. St. Cyr, 553 U.S. 289, 3223 (2001)). And in Hernandez, the Eleventh

Circuit held that, where a movant alleges that “he would not have pleaded guilty if

a plea would have ‘automatically removed him from his family and from a Country

he has called home all of his adult life,’” he has alleged facts that, if true, would

establish prejudice, warranting an evidentiary hearing. Hernandez, 778 F.3d at 1234

(alterations omitted) (quoting the movant’s allegation).

      Here, Mr. Quintana expressly alleged in his § 2255 motion that “[h]ad he

known he would be subject to mandatory detention and removal as a result of his

entry of a guilty plea, he would not have entered said plea under the terms and

conditions set forth in the plea agreement because of the dangers associated with

being forced to return to Cuba.” (Doc. 2 at 3). The government counters that

Mr. Quintana cannot show that he would have made the decision not to plead guilty

even if he had known that Cubans can be removed to Cuba because “he was

repeatedly advised and confirmed awareness of [the immigration] consequences

under oath prior to pleading guilty.” (Doc. 6 at 12).

      Specifically, Mr. Quintana’s plea agreement recognized “that pleading guilty

may have consequences with respect to his immigration status if he is not a citizen



                                         13
of the United States. . . . [D]efendant understands that no one, including his attorney

or the district court, can predict to a certainty the effect of his conviction on [his]

immigration status.”    (Criminal Doc. 19 at 12).        However, he “nevertheless

affirm[ed] that he want[ed] to plead guilty regardless of any immigration

consequences that he plea [sic] may entail, even if the consequence is his automatic

removal from the United States.” (Id. at 12). In addition, his guilty plea advice of

rights certification indicated that he understood that “upon completion of any term

of imprisonment, [he] may be remanded to the custody of the United States Marshal

for surrender to an authorized Bureau of Immigration and Customs Enforcement

official for deportation proceedings in accordance with the Immigration and

Nationality Act.” (Criminal Doc. 18 at 8). And finally, at Mr. Quintana’s change

of plea hearing, the court told him that “if you are determined not to be a citizen of

the United States, you may be subject to deportation because of the plea of guilty

that you enter today.” (Criminal Doc. 40 at 10).

      In Hernandez, the Eleventh Circuit held that the movant’s allegation that he

would not have pleaded guilty if he had known that he might be automatically

removed from the United States would, if true, establish prejudice under Padilla.

Hernandez, 778 F.3d at 1234. The Hernandez decision does not address whether

the movant received any warnings like the ones that Mr. Quintana received in this

case. However, the court’s review of the district court proceedings in Hernandez



                                          14
indicate that the movant in that case did not receive any advice about the immigration

consequences other than his attorney’s statement that he was not likely to be

removed because of his Cuban citizenship.

      In the Hernandez case, unlike in this case, the defendant pleaded guilty

without the benefit of a plea agreement. See United States v. Hernandez, no. 1:08-

cr-00189-TWT-RGV, Doc. 256 at 2 (N.D. Ga. Feb. 9, 2009). Moreover, the district

court’s Federal Rule of Criminal Procedure 11 colloquy with the defendant did not

mention any immigration consequences. See id. at 3–22. Nor does the record reflect

any kind of guilty plea advice of rights certification like the one that Mr. Quintana

signed in this case.

      This case is therefore distinguishable from Hernandez with respect to the

prejudice prong of the ineffective-assistance test.        In Hernandez, the only

immigration-related advice that the defendant received was his attorney’s statement

that, in her experience, Cuban citizens were not deported to Cuba. 778 F.3d at 1232.

By contrast, here, Mr. Quintana was repeatedly advised that he might face

immigration consequences, although his trial counsel may have also advised him the

Cuban citizens are not removed to Cuba. In particular, the court highlights the

statement from the plea agreement in which Mr. Quintana “nevertheless affirm[ed]

that he want[ed] to plead guilty regardless of any immigration consequences that he




                                         15
plea [sic] may entail, even if the consequence is his automatic removal from the

United States.” (Criminal Doc. at 12).

       The record refutes Mr. Quintana’s allegation that he would not have pleaded

guilty if he had known that he faced removal from the United States. In light of his

repeated acknowledgement that he could face immigration consequences based on

his guilty plea, he cannot show that he would not have pleaded guilty if counsel had

correctly advised him that Cuban citizens do face removal to Cuba. See Hill, 474

U.S. at 59. Accordingly, an evidentiary hearing is not warranted on this claim, and

the court WILL DENY the § 2255 motion without an evidentiary hearing. Cf. 28

U.S.C. § 2255(b); Winthrop-Redin, 767 F.3d at 1216.

III.   CERTIFICATE OF APPEALABILITY

       Rule 11 of the Rules Governing § 2255 Cases requires the court to “issue or

deny a certificate of appealability when it enters a final order adverse to the

applicant.” Rule 11(a), Rules Governing § 2255 Cases. The court may issue a

certificate of appealability “only if the applicant has a made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a movant “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong,” or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336, 338 (2003) (quotation marks omitted).



                                         16
      Reasonable jurists could debate whether Mr. Quintana’s specific allegation of

prejudice is enough to warrant an evidentiary hearing under Hernandez v. United

States, 778 F.3d 1230 (11th Cir. 2015). Accordingly, the court WILL GRANT a

certificate of appealability on the question whether the court erred by summarily

denying Mr. Quintana’s claim that he received ineffective assistance based on his

trial counsel’s incorrect advice that the United States does not remove Cuban citizens

to Cuba.

IV.   CONCLUSION

      The court WILL DENY Mr. Quintana’s § 2255 motion without an

evidentiary hearing. The court WILL GRANT a certificate of appealability on the

question whether the court erred by summarily denying Mr. Quintana’s claim that

he received ineffective assistance based on his trial counsel’s incorrect advice that

the United States does not remove Cuban citizens to Cuba.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this February 27, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         17
